WOODROUGH, Circuit Judge.
This case was heard on the plaintiff’s application for interlocutory injunction by the court composed of three judges assembled as required by law. The same court also heard the case of Sovereign Camp of the Woodmen of the World v. Ray Murphy, etc., et al., 17 F.Supp. 650, on application for temporary injunction at the same session. Similar issues were presented in each of the cases and, although there were different witnesses, similar questions were presented and considered. We have reached the conclusion in this case that the motion to dismiss, submitted for determination with the main case, should be and the same is denied. Exception allowed the defendants. We also conclude that interlocutory injunction should issue as prayed, to become effective upon the execution by the plaintiff of a bond in the sum of $-, conditioned, as prescribed by law, to be approved by the clerk of this court.
The court is this day handing down a written memorandum of its views in the case of Sovereign Camp of the Woodmen of the World v. Ray Murphy et al. An opinion in this case would to a great extent duplicate what has been said in the other case, and separate opinion in this case is deemed unnecessary. We file herewith our findings of fact and conclusions of law and interlocutory injunction order in conformity therewith. Exceptions to the adverse rulings and order are allowed defendants.